DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-25 are no longer rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RUSSELL (US 5800384) in view of PINKERNELL (US 20090177183 A1).
As to Claim 11, RUSSELL teaches method of performing an intraluminal procedure in a body lumen while simultaneously detecting a real-time pressure within said body lumen, the method comprising: advancing an elongated body to a target intraluminal location of the body lumen (Figure 2 teaches the elongated body (12) is advanced into a body lumen (62).), wherein the elongated body comprises a main lumen and a secondary lumen (Figure 2 teaches a main (12b) and secondary (50) lumen.), the elongated body further comprising a proximal end and a distal end, wherein the main lumen extends to the distal end of the elongated body (Figure 2 teaches the main lumen (12b) extends from one end to the other.); slidably positioning a second device within the main lumen of the elongated body such that the second device is configured to pass distally beyond the distal end of the elongated body (Figure 2 teaches a second device (15) that is slid into the main lumen (12b) and extends beyond the distal end of the elongated body (12).), wherein the second lumen comprises an opening along or near the distal end of the elongated body to provide access to the target intraluminal location of the body lumen (Figure 2 teaches the second lumen (50) has an opening (26) along a distal end of the elongated body (12).), wherein the second lumen is separate from the main lumen and not in fluid communication with the main lumen (Figure 2 teaches the main (12b) and second (50) lumen are separate.), and wherein the second lumen does not impinge on the main lumen (Figure 2 shows the second lumen (50) does not interact with the main (12b) lumen.), the elongated body comprising a first end and a second end (Figure 2 teaches the elongated body (12) has two ends.); wherein the elongated body is configured to simultaneously receive and accommodate both the second device and the transmission line during use (Figure 2 teaches the second device (15) is in use while the elongated body is inserted into the body lumen (62).  Col. 2, Lines 60-67 teach that the side lumen can be operated while the second device (15) is inserted.) wherein a longitudinal (Figure 2 teaches the second lumen (50) is parallel to the longitudinal axis of the elongated body (12) for the entirety length that the sensor lumen exists.) 
RUSSELL also discloses that more than just one additional lumen can be used (Col. 1, Line 66-Col. 2, Line 3) and that the second lumen is used at the same time as the catheter being inserted. (Col. 2, Lines 60-65)
RUSSELL does not explicitly disclose an elongated body wherein a pressure sensor is at least partially positioned within the sensor lumen wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the pressure sensor; and detecting a real-time pressure of the target intraluminal location of the body lumen using the pressure sensor.
However, PINKERNELL teaches an elongated body wherein a pressure sensor is at least partially positioned within the sensor lumen (Figure 7 teaches an elongated body (10) that uses a sensor (14) that extends through a sensor lumen (13) attached to a transmission line.  ¶0020 teaches the use of a sensor either at the distal tip (interpreted as partially positioned within the sensor lumen), as shown in Figure 4, or in close proximity with the tip, as shown in Figure 7.  ¶0022 and ¶0025 teach the sensor can measure pressure.) wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the pressure sensor (Figure 7 teaches the sensor (14) is attached to a transmission line.); and detecting a real-time pressure of the target intraluminal location of the body lumen using the pressure (As discussed above, RUSSELL teaches the use of the second lumen while a catheter is inserted in the main lumen.  PINKERNELL, ¶0024 teaches that the pressure sensors of the device are used during infusion, balloon inflation, and during the procedure (the physician measures pressure during balloon inflation).)
One of ordinary skill in the art would have been motivated to apply the known pressure sensor and measurement technique of PINKERNELL to the second lumen operation method of RUSSELL in order to allow the physician to accurately monitor the target vessel and its capillary system during the procedure. (PINKERNELL ¶0006)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known pressure sensor and measurement technique of PINKERNELL to the second lumen operation method of RUSSELL because it has been held to be prima facie obvious to apply a known technique to a known method to yield predictable results.  See MPEP 2143 (I)(D).
RUSSELL does not explicitly disclose passage through distal outlet ports of the sensor lumen and the main lumen is configured to occur in a direction parallel or substantially parallel with the longitudinal axis of the elongate body.
However, PINKERNELL teaches passage through distal outlet ports of the sensor lumen and the main lumen is configured to occur in a direction parallel or substantially parallel with the longitudinal axis of the elongate body. (Figure 7 teaches the sensor lumen (13) and the main lumen (12) are parallel and the exits of both lumens occurs parallel to the longitudinal axis of the body (10).  Figure 9 teaches that exit through the side of the body is another known structure for a multi-lumen body, similar to RUSSEL’s disclosure.)
One of ordinary skill in the art would have been motivated to substitute the multiple lumens and distal exit of PINKERNELL for the multi-lumen elongated body with a side exit of RUSSELL in order to place the sensor at the distal tip to provide high fidelity signals of the target area.  (PINKERNELL ¶0022)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the multiple lumens and distal exit of PINKERNELL for the multi-lumen elongated body with a side exit of RUSSELL because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 12, RUSSELL in view of PINKERNELL teaches the method of Claim 11, wherein the second device comprises a catheter. (RUSSELL Figure 2 teaches the insertion of a catheter (15) through the body (12).)
As to claim 13, RUSSELL in view of PINKERNELL teaches the method of Claim 11, wherein pressure sensor comprises a fiber optic sensor. (PINKERNELL, which is relied upon for the sensor, teaches in ¶0025 the use of a fiber optic pressure sensor.)

As to claim 14, RUSSELL in view of PINKERNELL teaches the method of Claim 11, wherein the body lumen comprises a blood vessel. (RUSSELL, Figure 2 teaches the insertion of the body (12) into the body lumen (62) that is a vessel that carried blood through the body.)

As to claim 15, RUSSELL in view of PINKERNELL teaches the method of Claim 11, wherein the pressure sensor is positioned such that it can detect a pressure along or near an opening of the distal end of the elongated body. (PINKERNELL, which is relied upon for the sensor and sensor placement, teaches the sensor (Figure 7, 14) is positioned such that it can detect a pressure near an opening of the distal end of the elongated body (10).  ¶0022 and 0025 teach the use of pressure sensors.)

As to claim 16, RUSSELL in view of PINKERNELL teaches the method of Claim 11, wherein the elongated body comprises an additional sensor lumen, wherein the additional sensor lumen is configured to receive an additional sensor. (RUSSELL discloses that more than just one additional lumen can be used (Col. 1, Line 66-Col. 2, Line 3).  PINKERNELL ¶0028 teaches that the device can have multiple lumens for multiple sensors.)

As to Claim 17, RUSSELL teaches method of performing an intraluminal procedure in a body lumen while simultaneously detecting a physiological measurement within said body lumen, the method comprising: advancing an elongated body to a target intraluminal location of the body lumen (Figure 2 teaches the elongated body (12) is advanced into a body lumen (62).), wherein the elongated body comprises a (Figure 2 teaches a main (12b) and secondary (50) lumen.), the elongated body further comprising a proximal end and a distal end, wherein the main lumen extends to the distal end of the elongated body (Figure 2 teaches the main lumen (12b) extends from one end to the other.); slidably positioning a separate device within the main lumen of the elongated body such that the separate device is configured to pass beyond the distal end of the elongated body (Figure 2 teaches a separate device (15) that is slid into the main lumen (12b) and extends beyond the distal end of the elongated body (12).), wherein the second lumen comprises an opening along or near the distal end of the elongated body to provide access to the target intraluminal location of the body lumen (Figure 2 teaches the second lumen (50) has an opening (26) along a distal end of the elongated body (12).), wherein the second lumen is separate from the main lumen and not in fluid communication with the main lumen (figure 2 teaches the main (12b) and second (50) lumen are separate.), and wherein the second lumen does not impinge on the main lumen (Figure 2 teaches the second lumen (50) does not interact with the main (12b) lumen.), the elongated body comprising a first end and a second end (Figure 2 teaches the elongated body (12) has two ends.); wherein the elongated body is configured to simultaneously receive and accommodate both the second device and the transmission line during use (Figure 2 teaches the second device (15) is in use while the elongated body is inserted into the body lumen (62).  Col. 2, Lines 60-67 teach that the side lumen can be operated while the second device (15) is inserted.) wherein a longitudinal axis of the second lumen is parallel or substantially parallel to a longitudinal axis of the (Figure 2 teaches the second lumen (50) is parallel to the longitudinal axis of the elongated body (12) for the entirety length that the sensor lumen exists.)
 Russell also discloses that more than just one additional lumen can be used. (Col. 1, Line 66-Col. 2, Line 3) and that the second lumen is used at the same time as the catheter being inserted. (Col. 2, Lines 60-65)
RUSSELL does not explicitly disclose an elongated body wherein a physiological sensor is at least partially positioned within the second lumen wherein the second lumen is configured to receive a transmission line, the transmission line being coupled to the physiological sensor; and detecting physiological data related to the target intraluminal location of the body lumen using the physiological sensor.
However, PINKERNELL teaches an elongated body wherein a pressure sensor is at least partially positioned within the sensor lumen (Figure 7 teaches an elongated body (10) that uses a sensor (14) that extends through a sensor lumen (13) attached to a transmission line.  ¶0020 teaches the use of a sensor either at the distal tip (interpreted as partially positioned within the sensor lumen), as shown in Figure 4, or in close proximity with the tip, as shown in Figure 7.  ¶0022 and ¶0025 teach the sensor can measure pressure.) wherein the sensor lumen is configured to receive a transmission line, the transmission line being coupled to the pressure sensor (Figure 7 teaches the sensor (14) is attached to a transmission line.); and detecting a real-time pressure of the target intraluminal location of the body lumen using the pressure sensor. (As discussed above, RUSSELL teaches the use of the second lumen while a catheter is inserted in the main lumen.  PINKERNELL, ¶0024 teaches that the pressure sensors of the device are used during infusion, balloon inflation, and during the procedure (the physician measures pressure during balloon inflation).)
One of ordinary skill in the art would have been motivated to apply the known pressure sensor and measurement technique of PINKERNELL to the second lumen operation method of RUSSELL in order to allow the physician to accurately monitor the target vessel and its capillary system during the procedure. (PINKERNELL ¶0006)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known pressure sensor and measurement technique of PINKERNELL to the second lumen operation method of RUSSELL because it has been held to be prima facie obvious to apply a known technique to a known method to yield predictable results.  See MPEP 2143 (I)(D).
RUSSELL does not explicitly disclose passage through distal outlet ports of the second lumen and the main lumen is configured to occur in a direction parallel or substantially parallel with the longitudinal axis of the elongate body.
However, PINKERNELL teaches passage through distal outlet ports of the sensor lumen and the main lumen is configured to occur in a direction parallel or substantially parallel with the longitudinal axis of the elongate body. (Figure 7 teaches the sensor lumen (13) and the main lumen (12) are parallel and the exits of both lumens occurs parallel to the longitudinal axis of the body (10).  Figure 9 teaches that exit through the side of the body is another known structure for a multi-lumen body, similar to RUSSEL’s disclosure.)
One of ordinary skill in the art would have been motivated to substitute the multiple lumens and distal exit of PINKERNELL for the multi-lumen elongated body with a side exit of RUSSELL in order to place the sensor at the distal tip to provide high fidelity signals of the target area.  (PINKERNELL ¶0022)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the multiple lumens and distal exit of PINKERNELL for the multi-lumen elongated body with a side exit of RUSSELL because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 18, RUSSELL in view of PINKERNELL teaches the method of Claim 17, wherein the separate device comprises a catheter. (RUSSELL, Figure 2 teaches a catheter (15) used with the main lumen of the elongated body (12).)

As to claim 19, RUSSELL in view of PINKERNELL teaches the method of Claim 17, wherein the physiological sensor comprises a pressure sensor. (PINKERNELL, which is relied upon to teach the sensor, teaches the use of a pressure sensor in ¶0022 and ¶0025.)

As to claim 20, RUSSELL in view of PINKERNELL teaches the method of Claim 19, wherein the pressure sensor comprises a fiber optic sensor. (PINKERNELL, which is relied upon for the sensor, teaches in ¶0025 the use of a fiber optic pressure sensor.)

As to claim 21, RUSSELL in view of PINKERNELL teaches the method of Claim 17, wherein the body lumen comprises a blood vessel. (RUSSELL, Figure 2 teaches the insertion of the body (12) into the body lumen (62) that is a vessel that carried blood through the body.)

As to claim 22, RUSSELL in view of PINKERNELL teaches the method of Claim 17, wherein the physiological sensor is positioned such that it can detect a physiological parameter along or near an opening of the distal end of the elongated body. (PINKERNELL, which is relied upon for the sensor and sensor placement, teaches the sensor (Figure 7, 14) is positioned such that it can detect a pressure near an opening of the distal end of the elongated body (10).  ¶0022 and 0025 teach the use of pressure sensors.)

As to claim 23, RUSSELL in view of PINKERNELL teaches the method of Claim 17, wherein the elongated body comprises a third lumen, wherein the third lumen is configured to receive an additional physiological sensor. (RUSSELL discloses that more than just one additional lumen can be used (Col. 1, Line 66-Col. 2, Line 3).  PINKERNELL ¶0028 teaches that the device can have multiple lumens for multiple sensors.)

As to claim 24, RUSSELL in view of PINKERNELL teaches the method of Claim 11, wherein the pressure sensor is configured to detect the real-time pressure of bodily fluid entering through the sensor lumen along the distal face of the elongated body. (PINKERNELL, ¶0022 teaches the placement of the sensor at the distal tip to measure the pressure or flow rate at that location.  Figure 7 teaches the lumen is open to fluid entering.)

As to claim 25, RUSSELL in view of PINKERNELL teaches the method of Claim 17, wherein the physiological sensor is configured to detect the physiological data related to bodily fluid entering through the second lumen along the distal face of the elongated body. (PINKERNELL, ¶0022 teaches the placement of the sensor at the distal tip to measure the pressure or flow rate at that location.  Figure 7 teaches the lumen is open to fluid entering.)

Response to Arguments
Applicant’s arguments, see remarks, filed 30 July 2021, with respect to the rejection(s) of claim(s) 11 and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that “Nothing in Pinkernell teaches or suggests a pressure sensor is at least partially positioned within the sensor lumen. Pinkernell only shows a sensor positioned outside any lumen - see, for example, Figures 2, 3 and 5 to 9, the only figures that illustrate a sensor, where the sensor is positioned outside the lumen.”
Examiner respectfully asserts that PINKERNELL, ¶0020 teaches the use of a sensor either at the distal tip (interpreted as partially positioned within the sensor lumen), as shown in Figure 4, or in close proximity with the tip.  Figure 4 shows the sensor (14) can be placed at least partially within the sensor lumen (13) of the multi-lumen catheter.  ¶0014, which describes Figure 4, states that the sensors can be at the distal tip (interpreted as partially within the lumen opening based on the Figure) or extend out of the lumen.  Due to the disclosure of PINKERNELL, the reference is interpreted as obviating the sensor being “at least partially” within the sensor lumen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References cited form.
HIGGINS (US 20060009740 A1) teaches that the sensors can be at least partially within the sensor lumen.  (See ¶0060)
KANETO (US 20060129061 A1) teaches a sensor at least partially secured within the lumen. (See figure 1)
QUINN (US 6036654) teaches a sensor at least partially secured within the sensor lumen. (See Figures 5-6)

 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2022